Citation Nr: 0928497	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In October 2007 the Board reopened the Veteran's previously 
denied claim of service connection for bilateral hearing loss 
disability, and remanded the service connection claim to the 
originating agency for further development.


FINDINGS OF FACT

1.  In a January 2009 rating decision, the originating agency 
granted service connection for bilateral hearing loss 
disability.

2.  The Veteran's representative withdrew in writing his 
appeal concerning the issue of entitlement to service 
connection for bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue 
of entitlement to service connection for bilateral hearing 
loss disability have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn on 
the record at a hearing or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Here, 
service connection for bilateral hearing loss disability was 
granted in a January 2009 rating decision by the originating 
agency, and the appellant's representative withdrew the claim 
of service connection for bilateral hearing loss disability 
in a May 2009 written statement.  Hence, there remains no 
allegation of errors of fact or law for appellate 
consideration regarding this claim.  As the Board does not 
have jurisdiction to review this claim, it is dismissed.


ORDER

The issue of entitlement to service connection for bilateral 
hearing loss disability is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


